Citation Nr: 1753751	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO. 13-35 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than October 1, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 30 percent for PTSD. 


ORDER

An effective date of June 27, 2006, but not earlier, for the grant of service connection for PTSD is granted. 

Prior to August 11, 2006, a disability rating for PTSD of 50 percent, but not higher, is granted. 

Since August 11, 2006, a disability rating in excess of 30 percent for PTSD is denied. 


FINDINGS OF FACT

1. Service connection for PTSD was denied in a December 2006 rating decision, arising from an inferred claim dated June 27, 2006; the claim was denied based on the absence of a verified stressor; at the time of the December 2006, the Veteran's military personnel records had been requested, but had not been obtained. 

2. Relevant official service department records, including the service personnel records, were obtained subsequent to the December 2006 rating decision; these records substantiated a combat stressor. 

3. Prior to August 11, 2006, the service-connected PTSD was manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity, but not more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

4. Since August 11, 2006, the service-connected PTSD has been manifested by symptoms approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not more nearly approximating occupational and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1. The criteria for assignment of an effective date of June 27, 2006, for the grant of service connection for PTSD, have been met; the criteria for an effective earlier than June 27, 2006, have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.156(c), 3.400 (2017).

2. Prior to August 11, 2006, the criteria for a disability rating for PTSD of 50 percent were met; the criteria for a rating in excess of 50 percent were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

3. Since August 11, 2006, the criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from March 1970 to December 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the RO in Atlanta, Georgia.

In November 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and he accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). A transcript of the hearing is associated with the claims file.

The Board has considered whether the appeal encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, the Veteran has on multiple occasions attributed his unemployment to nonservice-connected musculoskeletal disorders. Moreover, the issues before the Board were specifically addressed at the Board hearing, and a TDIU claim was not raised. The Board finds that such a claim is not reasonably raised by the record. 



Effective Date Claim

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a). 

This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. See 38 C.F.R. § 3.400. 

For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

A review of the record reveals that the earliest document requesting any VA compensation or pension benefit was received on June 27, 2006. This consisted of a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) requesting service connection for various disabilities not including a mental disorder. On July 21, 2006, the RO received a VA Form 21-4138 (Statement in Support of Claim) requesting to amend the claim to include a claim for PTSD. The RO marked this document with in inferred date of claim of June 27, 2006. 

Service connection for PTSD was denied in a December 2006 rating decision. The reasoning for the denial was: 

We have denied your claim for posttraumatic stress disorder because, although you have been diagnosed with PTSD, your stressor cannot be verified by the Joint Services Records Research Coordinator, nor is there verification of your stressor in the evidence submitted. In addition, there is no evidence of a diagnosis of PTSD in service. Absent a verifiable stressor or in service incurrence, service connection must be denied.

The evidence listed in the December 2006 rating decision included the service treatment records, and a formal finding of lack of information required to corroborate stressors from the Joint Services Records Research Center (JSRRC). 

On December 31, 2008, the Veteran submitted a PTSD stressor questionnaire. He submitted additional stressor information on January 14, 2009. On October 1, 2010, the Veteran filed a VA Form 21-0781 (Statement in Support of Claim for PTSD). In conjunction with this form, the Veteran submitted a copy of his service personnel records. The RO determined that these records substantiated the Veteran's engagement in combat. In a May 2011 rating decision, the RO granted service connection for PTSD, effective October 1, 2010. 

It is clear that relevant official service records were obtained subsequent to the initial denial of the claim. The question remaining is whether these were merely copies of records previously obtained, or whether they were new to the record. 

While the Evidence section of the December 2006 rating decision does not mention either the presence or absence of the service personnel records, a September 8, 2006, VCAA Checklist for Development provides greater detail as to the evidence of record at the time of the December 2006 decision. That document shows that several requests were made to the National Personnel Records Center (NPRC). The service treatment records were requested July 21, 2006, and were marked as received on September 8, 2006. That document also shows a Code 019 request on September 8, 2006. The Code 019 is a request to furnish pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the U.S. There is no entry for receipt of records regarding this request.

After a review of all of the evidence, the Board finds that the evidence in favor of a finding that the service personnel records were not in the claims file at the time of the December 2006 decision has attained relative equipoise with the evidence against such a finding. Accordingly, the subsequent receipt of those records, and their resulting substantiation of combat stressors, renders those records relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 

The Board concludes that the June 27, 2006, claim should have been reconsidered under 38 C.F.R. § 3.156(c), rather than being reopened under 38 C.F.R. § 3.156(a). Therefore, an effective date of June 27, 2006, is warranted for the grant of service connection for PTSD. As there is no prior claim, formal or informal, and as the date of claim is more than 1 year after service separation, the Board concludes that no earlier effective date is warranted. To the extent any earlier effective date is sought, a preponderance of the evidence is against the claim. Therefore, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Rating Claim

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130. 

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)). Moreover, the DSM-5 eliminated the Global Assessment of Functioning (GAF) scores used in the DSM-IV. Prior to that date, GAF scores may be considered. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the applicable DSM. See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

This appeal arises from a claim of entitlement to service connection for PTSD that was received at the RO on June 27, 2006. In the May 2011 rating decision, the RO granted service connection and assigned an initial 10 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective October 1, 2010. In a December 2013 decision, the RO granted an increased rating of 30 percent, effective October 1, 2010. The Board has herein determined that the effective date for the grant of service connection should have been June 27, 2006. As this is an appeal of the initial rating, the entire period is under consideration. 

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

A review of the evidence reveals that the Veteran completed an 8-week intensive PCT (PTSD Clinical Team) treatment program beginning June 21, 2006. This involved group therapy sessions and several individual sessions. 

A June 21, 2006, VA Mental Health Note reveals complaint of depression for a long time, since returning from Vietnam. The Veteran reported problems sleeping, anxiety, including in crowds, isolating, auditory hallucinations 4 or 5 per month, flashbacks, and increased startle response, but no suicidal ideation. A GAF score of 50 was assigned (VBMS record 12/14/2006). 

A June 22, 2006, Initial Treatment Plan reveals symptoms of anger, depression, social isolation, poor sleep, nightmares, anxiety, and flashbacks. A July 18, 2006, Mid-Program Review showed he had decreased his angry outburst from 2 per week on admission to 0. He reported doing a lot of socializing with his classmates. Flashbacks also decreased from 2 per week to 0 (VBMS record 07/21/2006). 

At the end of the program, the Veteran was assigned a GAF score of 55. Thought processes were relevant and coherent. Judgment and insight were intact. There were no suicidal or paranoid ideations or hallucinations. Upon discharge, he was sober and stable. He projected well into the future with realistic goals (VBMS record 10/01/2010 at 1). 

A December 6, 2007, VA Primary Care Note reveals complaint of chronic depression with some PTSD symptoms, but doing well at present. He reported an improvement in sleep disorder symptoms. The diagnosis was depression; doing well on medication (Legacy Content Manager document 10/23/2012). 

The report of a January 2011 VA Mental Health Examination reveals the Veteran had unremarkable psychomotor activity. He was clean and able to maintain personal hygiene. There were no problems with activities of daily living. Speech was spontaneous; affect was appropriate; mood was good; orientation was intact; thought process and content were unremarkable; there were no delusions or hallucinations; there was no inappropriate behavior or obsessive/ritualistic behavior; there were no panic attacks; there was no suicidal ideation or homicidal ideation. The Veteran had good impulse control and no episodes of violence. His memory was normal. The examiner assessed his symptoms as mild and stable with medication. The examiner noted that the Veteran was on disability due to problems with his legs and had retired in 2005. The examiner found that the Veteran's symptoms would not interfere with his ability to maintain gainful employment. The examiner selected the criteria for the 10 percent rating as most appropriate. A GAF score of 65 was assigned.

An April 14, 2011, Homeless Program Note reveals the Veteran's mood was relaxed; affect was appropriate to situation and thought; memory and insight were intact. The Veteran was oriented x 4. Speech was normal. The Veteran made constant eye contact and denied any thoughts of suicidal or homicidal ideation (Legacy Content Manager document 10/23/2012).

An October 18, 2012, Homeless Program Note reveals the Veteran was oriented x 4. Speech was normal. The Veteran denied any thoughts of suicidal or homicidal ideation. He was appropriately clothed and clean. He made constant eye contact and was engaging, cooperative, and calm (Legacy Content Manager document 10/23/2012).

The report of a September 2012 VA Mental Health Examination reveals the examiner diagnosed an anxiety disorder not otherwise specified, but found that the Veteran did not meet the full criteria for PTSD. Symptoms included anxiety and suspiciousness. The Veteran reported a poor memory, but testing indicated he could remember 3 objects after 3 minutes. A GAF score of 65 was assigned. 

VA outpatient treatment records can be summarized as showing problems including alcohol abuse and homelessness at times. However, the Veteran has consistently been found to be fully oriented, clean and appropriately dressed, with normal speech and thinking. He has consistently denied suicidal ideation or homicidal ideation as well as delusions and hallucinations. His mood has fluctuated from depressed to normal or happy/upbeat. 

The Veteran testified at the Board hearing that he experiences nightmares and has impaired sleep. He reported not having much of an appetite. 

After a review of all of the evidence, the Board finds that, based on the Veteran's full-time residential engagement in a PTSD treatment program from June 21, 2006, to August 11, 2006, and the assignment of GAF scores of 50 during that period, the criteria for a 50 percent rating are more nearly approximated from the grant of service connection through the end of that program, than are the 30 percent criteria. However, the Board finds that, at no time subsequent to his discharge from the PTSD treatment program are the criteria for a rating of 50 percent more nearly approximated than are those for the 30 percent rating. 

The Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant. The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not. Rather, they describe a more consistent or ongoing reduced reliability and productivity. During the Veteran's residential treatment program, he is consistently noted to be depressed. Moreover, his reported symptoms are more numerous, including auditory hallucinations. Subsequently, the Veteran's symptoms have not been present at a constant level as demonstrated by numerous treatment reports showing his mood and functioning to be good. Notably, the January 2011 VA examiner assessed mild symptoms that did not interfere with employment. 

The GAF score of 50 assigned during his PCT treatment indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). However, the score of 55 at discharge indicates an improvement in symptoms to moderate (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). All subsequent scores have been higher. The GAF scores of 65 assigned on VA examinations, GAF scores of 65 assigned in May and August 2011 treatment sessions, and a GAF score of 70 assigned in November 2011 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. The GAF score of 75 assigned in April 2012 reflects that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). These GAF scores reflect a definite improvement in the functional impact of the Veteran's PTSD symptoms since August 11, 2006. 

Regarding the argument made at the Board hearing that the Veteran was assigned a 70 percent disability rating for PTSD for pension purposes, this would appear to have been an expedient measure undertaken by the RO in order to grant the pension. In fact, VA law requires a 2-pronged adjudication for pensions. First, the disabilities must be evaluated under the appropriate rating schedule. This generally involves obtaining examinations and applying the results of each examination to the corresponding rating schedule. Second, a determination must be made as to whether there is permanent and total disability. Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992). 

In this case, there was no discussion of the rating schedule for any of the disabilities considered in support of the claim. Moreover, no development was undertaken to obtain medical examinations or opinions as to the severity of each disability. The Veteran's PTSD was assigned a rating of 70 percent for pension purposes, thus satisfying both the requirement of a combined rating of 70 percent where there are multiple disabilities, and the requirement of a single disability rated at 40 percent or more. See 38 C.F.R. §§ 4.16, 4.17. The other disabilities (arthritis of hands, knees, and ankles; a back disorder, a heart disorder, hypertension, and dizziness) were each assigned a rating of 0 percent. This would be quite remarkable in light of the Veteran's statement to the January 2011 examiner that he was disabled due to problems with his legs, and his report during a July 24, 2013, VA Mental Health examination that he retired due to arthritis. 

While the RO's apparent short-cut benefited the Veteran at the time it was undertaken, it is understandable why he should now question the finding that his PTSD was 70 percent disabling. 

In assigning a compensation rating for PTSD, the Board is not bound by the determination of the RO with respect to the nonservice-connected pension rating for PTSD. These are distinct claims. The RO's denial of service connection for PTSD in that decision necessarily implies that no disability rating was assigned for the compensation claim, and thus there were no determinations as to downstream matters such as disability ratings and effective dates regarding the compensation claim. The fact that the Board has determined that the compensation claim should be reconsidered does not change the fact that the determinations made regarding the pension claim are separate and distinct from those made regarding the compensation claim. 

As is true with respect to the assignment of any disability rating, the primary focus must be the level of functional impairment demonstrated by the evidence. In this case, the Board finds that the Veteran's symptoms and functional impairment have not risen to the level contemplated by the criteria for the 70 percent rating at any time. 

In sum, the Board finds that, Prior to August 11, 2006, the service-connected PTSD was manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity, but not more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Board further finds that, since August 11, 2006, the service-connected PTSD has been manifested by symptoms approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not more nearly approximating occupational and social impairment with reduced reliability and productivity. 

In  light of these findings, the Board concludes that a rating of 50 percent is warranted prior to August 11, 2006. However, since August 11, 2006, a rating in excess of 30 percent is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, to the extent any higher ratings are sought than have been awarded, the preponderance of the evidence is against the claim. Therefore, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Keith Pflepsen, Attorney


Department of Veterans Affairs


